United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Pollock, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0239
Issued: September 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 13, 2018 appellant filed a timely appeal from an October 16, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested an oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order dated
July 15, 2020, the Board exercised its discretion and denied the request for oral argument as the matter could be
adequately addressed based on a review of the evidence of record. Order Denying Request for Oral Argument, Docket
No. 19-0239 (issued July 15, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 16, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $81,160.62 for the period July 24, 2016 through April 28, 2018 because he continued
to receive wage-loss compensation after he returned to work; and (2) whether OWCP properly
found that he was at fault in the creation of the overpayment, thereby precluding waiver of recovery
of the overpayment.
FACTUAL HISTORY
On May 11, 2012 appellant, then a 45-year-old laundry machine operator supervisor, filed
a traumatic injury claim (Form CA-1) alleging that on May 8, 2012 he experienced pain between
his shoulder blades when tugging on laundry cart stuck in the doorway while in the performance
of duty. He stopped work on May 9, 2012. OWCP accepted the claim for neck sprain; sprain of
the right shoulder and upper arm, rotator cuff; and right brachial neuritis or radiculitis not otherwise
specified.4 It paid appellant wage-loss compensation for total disability on the supplemental rolls
as of July 1, 2012 and on the periodic rolls as of July 29, 2012.
Appellant returned to full-time modified-duty work on September 5, 2013, but stopped
work again. On May 28, 2014 he underwent a right shoulder subacromial decompression with
partial acromioplasty. OWCP paid appellant wage-loss compensation on the supplemental rolls
beginning that date.
In an October 9, 2014 letter, OWCP advised appellant that he would be receiving wageloss compensation on the periodic rolls beginning October 19, 2014 and outlined his entitlement
to compensation benefits and his responsibility to return to work in connection with her accepted
injuries. In an attached Form EN1049, it further provided: “[t]o minimize the possibility of an
overpayment of compensation, NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO
BACK TO WORK…. For payments sent by electronic funds transfer (EFT), a notification of the
date and amount of payment appears on the statement from your financial institution. You are
expected to monitor your EFT deposits carefully, at least every two weeks. If you have worked
for any portion of the period for which a deposit was made, advise OWCP immediately so that the
overpayment can be collected.” (Emphasis in the original.)
In a Form EN1032 dated May 17, 2017, appellant advised that he had returned to “[l]ight
office work” on August 12, 2016 at the employing establishment.
On May 21, 2018 OWCP requested that the employing establishment address whether
appellant had resumed work and, if so, provide the date of his return, the hours worked each day,
and his rate of pay.

4

OWCP previously accepted that appellant sustained a lumbar sprain under File No. xxxxxx398. It has
administratively combined that claim with the present claim, assigned File No. xxxxxx993, with File No. xxxxxx398
serving as the master file.

2

In a May 23, 2018 response, the employing establishment advised that appellant had
resumed work full time for 40 hours per week on July 24, 2016 while also receiving compensation
from OWCP.
In a May 24, 2018 manual adjustment form, OWCP noted that appellant had returned to
full-time work on July 24, 2016, but had been paid wage-loss compensation through
April 28, 2018. It noted that he received a net payment of $20,984.64 from July 24, 2016 through
January 7, 2017; $3,464.36 from January 8 through February 4, 2017; $3,476.07 from February 5
through March 4, 2017; $39,009.96 from March 5, 2017 through January 6, 2018; $3,508.46 from
January 7 through February 3, 2018; $3,518.21 from February 4 through March 3, 2018; and
$7,198.42 from March 4 through April 28, 2018. The payments resulted in a total overpayment
of compensation in the amount of $81,160.62.
On August 23, 2018 OWCP advised appellant of its preliminary determination that he had
received an overpayment of compensation in the amount of $81,160.62 for the period June 24,
2016 through April 28, 2018 because he returned to full-time employment on June 24, 2016, but
received wage-loss compensation for total disability through April 28, 2018. It further notified
him of its preliminary finding that he was at fault in the creation of the overpayment because he
accepted a payment that he knew or reasonably should have known, was incorrect. Additionally,
OWCP informed appellant that, within 30 days, he could request a telephonic conference, a final
decision based on the written evidence, or a prerecoupment hearing. It requested that he complete
an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting
financial documentation.
In an overpayment action request form dated August 31, 2018, appellant requested waiver
of recovery of the overpayment. He maintained that he had informed OWCP by telephone on two
occasions that he had resumed work. Appellant related that he believed that the continued
payments that he had received were for a schedule award. In an accompanying OWCP-20, he
advised that he had $31,971.93 in funds, monthly income of $3,476.00, and monthly expenses of
$2,848.00.
By decision dated October 16, 2018, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $81,160.62 for the period
July 24, 2016 through April 28, 2018 as he returned to work on July 24, 2016, but received
compensation benefits for total disability through April 28, 2018. It determined that he was at
fault in the creation of the overpayment because he accepted compensation payments which he
knew or should have known were incorrect. OWCP found that appellant should forward
$81,160.62 within 30 days to repay the overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
5

5 U.S.C. § 8102(a).

3

law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.6
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.7 OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$81,160.62 for the period July 24, 2016 through April 28, 2018 because he continued to receive
wage-loss compensation for total disability after he returned to work.
Appellant resumed full-time employment on July 24, 2016. OWCP, however, continued
to pay him wage-loss compensation for total disability following his return to work, which resulted
in an overpayment of compensation. Appellant was not entitled to receive temporary total
disability benefits and actual earnings for the same time period.9
In determining the amount of overpayment, OWCP calculated the net amount of disability
compensation that appellant had received from July 24, 2016 through April 28, 2018. Thus, the
Board finds that he received an overpayment of compensation in the amount of $81,160.62 during
the above-noted period.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides as follows that adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.11 No waiver of recovery of an overpayment is possible if the
claimant is at fault in the creation of the overpayment.12

6

Id. at § 8129(a).

7

Id. at § 8116(a).

8

K.K., Docket No. 19-0978 (issued October 21, 2019); B.H., Docket No. 09-0292 (issued September 1, 2009);
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment, Chapter
6.300.4(g) (September 2018).
9

L.T., Docket No. 19-1389 (issued March 27, 2020); S.N., Docket No. 19-1018 (issued November 12, 2019).

10

See R.Q., Docket No. 18-0964 (issued October 8, 2019).

11

5 U.S.C. § 8129(b).

12

C.L., Docket No. 19-0242 (issued August 5, 2019).

4

On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; (2) failed to furnish information which the
individual knew or should have known to be material; or (3) with respect to the overpaid individual
only, accepted a payment which the individual knew or should have been expected to know was
incorrect.13
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provides that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment from July 24 through August 20, 2016.
In cases where a claimant receives compensation through direct deposit, the Board has held
that OWCP must establish that at the time a claimant received the direct deposit in question that
he or she knew or should have known that the payment was incorrect.15 The Board has held that
an employee who receives payments from OWCP in the form of a direct deposit may not be at
fault for the first incorrect deposit into his or her account since the acceptance of the overpayment,
at the time of receipt of the direct deposit, lacks the requisite knowledge.16 Because fault is defined
by what the claimant knew or should have known at the time of acceptance, one of the
consequences of EFT is that the claimant lacks the requisite knowledge at the time of the first
incorrect payment.17
Appellant returned to work on July 24, 2016. OWCP paid him compensation for the period
July 24 through August 20, 2016 in a direct deposit payment on August 20, 2016. There is no
documentation to demonstrate that appellant had clear knowledge at the time the bank received
the August 20, 2016 direct deposit that the payment was incorrect.18 The Board thus finds that he
was without fault in accepting the initial direct deposit covering the period July 24 through
August 20, 2016.

13

20 C.F.R. § 10.433(a).

14

Id. at § 10.433(b).

15

See C.H., Docket No. 19-1470 (issued January 24, 2020); see also Claude T. Green, 42 ECAB 174, 278 (1990).

16

C.H., id.; see Tammy Craven, 57 ECAB 589 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

17

Id.

18

See K.E., Docket No. 19-0978 (issued October 25, 2018).

5

The Board further finds that OWCP properly found that he was at fault in the creation of
the overpayment from August 21, 2016 through April 28, 2018.
Although OWCP may have been negligent in making incorrect payments, this does not
excuse a claimant from accepting payments he or she knew or should have known to be incorrect.19
In cases involving a series of incorrect payments, where the requisite knowledge is established by
documentation from OWCP or simply with the passage of time and opportunity for discovery, a
claimant will be at fault for accepting the payments subsequently deposited.20 By the time of the
second payment, appellant should have known that he was not entitled to the same amount of
wage-loss compensation as he had received prior to his return to work on July 24, 2016.21
In an EN1049 form dated October 9, 2014, OWCP advised appellant that an overpayment
would be created if he returned to work, but continued to receive wage-loss compensation. It
informed him that he should monitor his EFT deposits carefully, and immediately advise OWCP
if he worked for any portion of the period for which a deposit was made. Therefore, by the time
appellant received the second direct deposit on September 17, 2016, covering the period August 21
to September 17, 2016, he knew or should have known that the continued payment was incorrect.
The Board therefore finds that OWCP properly found that he was at fault in the creation of the
overpayment from August 21, 2016 through April 28, 2018.
On appeal appellant contends that he was unaware that he was receiving an overpayment
of compensation. He asserts that he had telephoned OWCP advising of his return to work and had
also returned a questionnaire indicating that he had resumed work. As explained above, however,
OWCP clearly informed appellant that he was not entitled to wage-loss compensation for the same
period that he returned to work. Thus, appellant should have been aware that he was not entitled
to compensation as of the date of his return to work. The fact that OWCP may have been negligent
in issuing the payments does not mitigate this finding.22 While appellant contends that he believed
that the payments were for a schedule award, OWCP has not granted him a schedule award.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$81,160.62 for the period July 24, 2016 through April 28, 2018 because he continued to receive
wage-loss compensation after he returned to work. The Board further finds that he was without
fault in the creation of the overpayment from July 24 through August 20, 2016, but was at fault in
the creation of the overpayment for the period August 21, 2016 through April 28, 2018. The case
will be remanded to OWCP to consider waiver of recovery of the overpayment for the period
July 24 through August 20, 2016.

19
P.B., Docket No. 19-0329 (issued December 31, 2019); see C.G., Docket No. 15-0701 (issued
December 9, 2015).
20

See L.T., supra note 9.

21

Id.

22

20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: September 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

